UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2015



GEORGE R. “TEX” WOOD,

                                              Plaintiff - Appellant,

          versus


CAMERON P. QUINN, Secretary of the Board of
Elections, Commonwealth of Virginia,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-00-335-3)


Submitted:   September 7, 2000         Decided:     September 8, 2000


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George R. “Tex” Wood, Appellant Pro Se. Mark L. Earley, Attorney
General, James Walter Hopper, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George R. “Tex” Wood appeals from the district court’s order

granting summary judgment for Defendant in Wood’s action chal-

lenging   the   constitutionality   of   Virginia’s   requirements   for

inclusion on the ballot as an independent candidate for the United

States Senate in the general election in Virginia.      In light of the

time-sensitive nature of the issues, we have granted Wood’s motion

to expedite consideration of the appeal.        We have reviewed the

record and the district court’s opinion and find no reversible

error.    Accordingly, we deny Wood’s motion for an injunction

pending appeal and affirm on the reasoning of the district court.

See Wood v. Quinn, No. CA-00-335-3 (E.D. Va. July 17, 2000).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                    2